Rosenberry, J.
This is a companion case to Bischoff v. Hustisford State Bank, decided herewith {ante, p. 312, 218 N. W. 353). The mandate in this case will be the same as in that case for the reasons there stated.
By the Court. — Upon the appeal of the defendants that part of the order appealed from is reversed. Upon plaintiff’s appeal the order sustaining the demurrer to the complaint is reversed. The cause is remitted with directions to overrule the demurrer and for the disposition of the case by the trial court as indicated in this opinion; no costs to be taxed by either party, the appellants to pay the clerk’s fees in this court.